Citation Nr: 0531247	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 1984 
and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  

In June 2002, the veteran testified at a hearing which was 
held at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In a September 2002 Board decision, three issues which were 
then on appeal were adjudicated.  The Board granted increased 
ratings for the veteran's service-connected lumbosacral spine 
disability and prostatitis.  A claim of entitlement to 
service connection for swelling of the hands, fingers and 
wrists, claimed as secondary to the veteran's service-
connected low back disability, was denied.
Those issues have therefore been finally decided and will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2005) 
[finality of Board decisions].

In October 2003, the Board remanded the two issues then 
remaining on appeal, entitlement to service connection for 
left and right knee disabilities, for additional evidentiary 
development.  After the requested development was 
accomplished, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim of entitlement to service connection 
for a left knee disability.  The veteran's claims folder was 
thereupon returned to the Board for further review.

Also in August 2005, the AMC issued a rating decision which 
granted the veteran's claim of entitlement to service 
connection for a right knee disability and assigned a 10 
percent disability rating.  That issue has therefore been 
favorably resolved and is no longer on appeal.    

The issue of the veteran's entitlement to an increased 
disability rating for his service-connected right knee 
disability will be addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the AMC in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not serve to 
establish a connection between the veteran's military 
service, and/or his service-connected low back disability, 
and his current left knee disability. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  A left knee disability was not proximately caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking service connection for a left knee 
disability.  In essence, he contends that his left knee was 
injured in service and that his current disability is related 
to that injury.  See the June 2002 hearing transcript, page 
18.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was alluded to above, the VCAA eliminated the former 
statutory concept of a well grounded claim.  Prior to the 
enactment of the VCAA in November 200, the RO denied the 
claim as not being well grounded.  See the April 1998 
statement of the case (SOC).  However, decisions of the 
agency of original jurisdiction subsequent to the enactment 
of the VCAA have applied the current standard of review, 
which follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by April 1998 
SOC and  the August 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in April 
2001 and in March 2004 which were specifically intended to 
address the requirements of the VCAA.  These letters detailed 
the evidence needed to substantiate a claim for service 
connection.  See the April 4, 2001 letter, page 2 and the 
March 23, 2004 letter, page 6.  Thus, the July 2004 VCAA 
letter, along with the 2003 SOC and the SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2004 letter, the RO informed the veteran VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the March 23, 2004 VCAA letter, page 5.  The letter also 
stated that a VA medical examination would be scheduled.  Id. 
at 1.  [As will be discussed below, this was in fact 
accomplished.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The March 2004 letter informed the 
veteran that VA would make reasonable efforts on his behalf 
to obtain "relevant records not held by a Federal agency.  
This may include records from State or local government, 
private doctors and hospitals, or current or former 
employers."  See the March 23, 2004 VCAA letter, page 5.  
The veteran was asked to complete VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors or 
hospitals where treatment was received.  Id. at 2.  The March 
2004 letter emphasized: "You must give us enough information 
about your records that that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  Id. at 5 [emphasis in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the March 23, 2004 VCAA letter, 
page 2.  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the two VCAA letters properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim in December.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  The Board notes, however, that this was a practical 
and legal impossibility, because the VCAA was not enacted 
until November 2000.  The General Counsel of VA has rendered 
an opinion that failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error. See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the two VCAA letters, and his claim was readjudciated 
with the application of the VCAA standard of review in the 
August 2005 SSOC. The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and opportunity to respond.  The claim 
was readjudciated after the veteran was accorded ample 
opportunity to respond to VCAA notice. The veteran himself 
has pointed to no prejudice resulting from the timing of the 
notice. Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Because there is no indication that there exists any 
outstanding evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records.  In addition, there are of 
record extensive post-service medical records.  The veteran 
was provided VA examinations, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
physical evaluations and rendered appropriate diagnoses and 
opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran testified at a personal 
hearing which was chaired by the undersigned VLJ at the RO in 
June 2002.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303 (2005).  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As was discussed immediately above, in order for service 
connection to be granted, three elements must be satisfied: 
(1) current disability; (2) in-service disease or injury or a 
service-connected disability; and (3) medical nexus.  See 
Hickson and Wallin, both supra.  The Board will address each 
of these elements in turn.

With respect to element (1), the medical evidence establishes 
that osteoarthritis of the left knee currently exists.  That 
element is therefore satisfied.

Turning to Hickson element (2), the Board will separately 
address in-service disease and injury.   

The veteran's service medical records do not indicate that 
any left knee disease was diagnosed.  Moreover, 
osteoarthritis was not identified until a number of years 
after service, well beyond the one year presumptive period.  
Indeed, during a December 1994 VA compensation and pension 
examination the veteran made no complaints concerning his 
left knee, and no left knee disability was identified.  Thus, 
element (2) as it pertains to left knee disease has not been 
satisfied. 

Concerning a left knee injury, the veteran's service medical 
records document numerous complaints concerning the right 
knee (which as noted elsewhere in this decision has been 
service connected) and virtually nothing about the left knee.  
However, his separation physical examination report 
mentioned, without elaboration, "l[eft] kneecap".  This 
appears to have been a recitation of complaints by the 
veteran rather than a diagnosis.  In any event, the veteran 
has reported injuring his left knee inservice.  Accordingly, 
the Board finds that Hickson element (2), in-service left 
knee injury, has arguably been satisfied.  

In addition, the veteran is service connected for 
degenerative joint disease of the lumbosacral spine.  Wallin 
element (2) has therefore also been satisfied.

Turning to crucial element (3), medical nexus, the Board 
remanded this case in October 2003 in order for the veteran 
to be examined and a medical opinion rendered concerning the 
connection, if any, between the veteran's service, and his 
service-connected low back disability, and his current left 
knee disability.  

The requested examination was completed in April 2004.  The 
examination report stated, in pertinent part, "the left knee 
current diagnosis of osteoarthritis is more likely than not 
related to service as no treatment record can be found for 
any treatment of the left knee during military service."  
Similarly, with respect to secondary service connection, the 
examination report read as follows:  

It is noted that veteran's current bilateral knee 
osteoarthritis is at least as likely as not related to 
veteran's service connected disability of back.  It is 
noted that wh[ile] bilateral knee pain can contribute to 
back pain, back pain cannot contribute to bilateral 
[knee] osteoarthritis.

Due to these obvious non sequiturs, the examiner was asked to 
provide a clarifying addendum.  See 38 C.F.R. § 4.2 (2005) 
[if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes].  The examiner 
subsequently revised the examination report to read as 
follows: 

Left knee current diagnosis of osteoarthritis is not as 
least as likely as not caused by [or] the result of 
military service, as no treatment records can be found 
for any treatment of the left knee during military 
service.

and   

Veteran's current bilateral knee osteoarthritis is not 
at least as likely as not caused by or a result of 
Veteran's service connected disability of his back.  
It is noted that while bilateral knee pain can 
contribute to back pain and back osteoarthritis, this is 
not reversible.  That means that a back condition or 
back osteoarthritis will not contribute to bilateral 
knee osteoarthritis.  It is noted [that] bilateral knee 
arthritis may cause a limp and abnormal gait, which will 
cause back or lumbar spine osteoarthritis.  There is no 
physiological way that back arthritis would contribute 
to knee osteoarthritis.   

There is no competent medical evidence to the contrary.  To 
the extent that the veteran has alleged that there is a 
connection between his left knee osteoarthritis and his 
military service or his service-connected low back 
disability, it is now well-settled that as a lay person 
without medical training he is not competent comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).

The veteran has expressed displeasure with that part of the 
examination report which determined that there was no 
relationship between the left knee disability and his 
military service or his service-connected back disability.  
[He did not similarly express unhappiness with that part of 
the examination report which provided a nexus which led to 
his being service connected for his right knee disability.]  
Although the original report of the April 2004 VA examination 
was hardly a model to be followed, the report was returned to 
the examiner, and the addendum clearly complies with the 
Board's October 2003 remand instructions.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [compliance with remand 
instructions is neither optional nor discretionary; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]; 
see also 38 C.F.R. § 4.2 (2005) [if an examination report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes].

The fact that the examination report did not support the 
veteran's claim is not a reason to find it inadequate.  The 
veteran was accorded abundant opportunity to present 
competent medical nexus evidence in support of his claim.  He 
did not do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In summary, medical nexus evidence is lacking with respect to 
both direct and secondary service connection.  Hickson/Wallin 
element (3) has therefore not been met, and the veteran's 
claim fails on that basis.

The Board additionally observes that the provisions of 38 
C.F.R. § 3.303(b), relating to chronicity and continuity of 
symptomatology, do not avail the veteran.  Not only is there 
no evidence of a chronic left knee disability in service 
(indeed there is no evidence of any in-service left knee 
disability) but there is no competent medical evidence of a 
left knee problem for a number of years after service.  
Significantly, the veteran made no complaints concerning his 
left knee during the December 1994 VA examination.  In 
addition, and significantly in the Board's estimation, the 
veteran's original claim for VA benefits (VA Form 21-526), 
filed in August 1994, referred to the right leg no less than 
three times but never mentioned the left leg or knee.  He did 
not claim the left knee disability until August 1996.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]. 

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disability.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

As was described in the Introduction, after the Board's 
October 2003 remand, service connection for a right knee 
disability was granted by the AMC in an August 11, 2005 
rating decision.  The issue of the veteran's entitlement to 
service connection for that disability was thus rendered 
moot.

Notwithstanding the fact that the service connection issue 
had previously been on appeal, in order for the veteran to 
appeal the assigned disability rating it is necessary for him 
to file another notice of disagreement (NOD).  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].

On August 19, 2005, the veteran submitted a statement in 
support of claim 
(VA Form 21-4138) to the RO.  This statement dealt mainly 
with the issue of the veteran's entitlement to service 
connection for the claimed left knee disability.  However, 
the veteran stated "What do you mean mild degenerative 
osteoarthritic changes in both legs[?]".  The Board views 
this statement as expressing disagreement with the 10 percent 
disability rating assigned for the service-connected right 
knee disability.  As such, it constitutes a NOD.  See 
38 C.F.R. § 20.201 (2005); see also EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented].

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a statement of the case (SOC) as to the 
issue of entitlement to an increased disability rating for 
service-connected residuals right knee injury.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the issue of 
entitlement 
to an increased disability rating for the veteran's 
service-connected 
right knee disability. The veteran and his 
representative should be 
provided with copies of the SOC and advised of his right 
to appeal.

The purpose of this REMAND is to obtain ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


